      Case 2:21-cv-00105-WHA-SMD Document 7 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

GABRIEL QUINTIN FRAZIER,                   )
                                           )
         Plaintiff,                        )
                                           )
         v.                                )    CASE NO. 2:21-CV-105-WHA-SMD
                                           )
WARDEN JACKSON, et al.,                    )
                                           )
         Defendants.                       )


                                        ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered

on July 12, 2021. Doc. 6. There being no timely objections filed to the Recommendation,

and after an independent review of the file, the Recommendation is ADOPTED, and it is

hereby

         ORDERED that this case is DISMISSED without prejudice.

         A Final Judgment will be entered separately.

         Done, this 2nd day of August 2021.


                                       /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
